Exhibit 99.2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China (Stock Code: 902) ANNOUNCEMENT OF ANNUAL RESULTS FOR 2015 Power generation by domestic power plants: 320.529 billion kWh Consolidated operating revenue: RMB128.905 billion Net profit attributable to equity holders of the Company: RMB13.652 billion Earnings per share: RMB0.94 Proposed dividend: RMB0.47 per ordinary share (inclusive of tax) SUMMARY OF OPERATING RESULTS The Board of Directors (the “Board”) of Huaneng Power International, Inc. (the “Company” or “Huaneng International”) hereby announces the audited operating results of the Company and its subsidiaries for the year ended 31 December 2015. — 1 — For the twelve months ended 31 December 2015, the Company realized operating revenue of RMB128.905 billion, representing an increase of 2.79% compared to the same period last year, and net profit attributable to equity holders of the Company amounted to RMB13.652 billion, representing an increase of 26.91% as compared with the same period last year. Earnings per share amounted to RMB0.94. The Board is satisfied with the Company’s results last year. The Board of the Company proposed to declare a cash dividend of RMB0.47 (inclusive of tax) for each ordinary share of the Company held by shareholders. Details of the operating results are set out in the financial information. BUSINESS REVIEW OF YEAR 2015 In 2015, the Company actively responded to the new environment and new demand arising from the development of the power market, implemented and progressed the relevant work, maintained stable overall production safety and made efforts on cost control. The operating result of the Company reached a record high while the Company continued to fulfill the duties of providing sufficient, reliable and green power to the society. 1. Operating Results For the twelve months ended 31 December 2015, the Company realized operating revenue of RMB128.905 billion, representing an increase of 2.79% compared to the same period last year. Net profit attributable to equity holders of the Company amounted to RMB13.652 billion, representing an increase of 26.91% as compared with the same period last year. Earnings per share amounted to RMB0.94. As at the end of 2015, net assets per share attributable to equity holders of the Company amounted to RMB5.54, representing an increase of 13.99% as compared with the same period last year. The Audit Committee of the Company convened a meeting on 21 March 2016 and reviewed the 2015 annual results of the Company. — 2 — 2. Power Generation Total power generated by the Company’s domestic operating power plants for the year on consolidated basis amounted to 320.529 billion kWh, representing an increase of 8.9% year-on-year. The electricity sold amounted to 301.979 billion kWh, representing an increase of 8.8% year-on-year. Newly acquired entities and newly operated generating units mainly contributed to the power generation growth of the Company. The annual average utilization hours of the Company’s domestic power plants reached 4,147 hours. In most of the areas where the Company’s coal-fired power plants are located, the utilization hours of the Company was in a leading position within those areas. 3. Cost Control Fuel costs represented a major part of the operation cost of the Company. By reinforcing cooperation with major coal mines, perfecting pricing mechanism, seizing opportunities arising from the market, continuously exploring new coal resources and conducting spot tender procurement, the Company managed to have a better control over the fuel procurement costs. The annual fuel costs per unit of power sold of the Company’s domestic power plants was RMB173.67/ MWh, representing a decrease of 13.68% compared to same period last year. — 3 — 4. Energy Saving and Environmental Protection The Company has always placed energy saving and environmental protection as its utmost priority. In 2015, the Company continued to lead its peers in terms of production safety, technical, economic and energy consumption indicators. The average equivalent availability ratio of coal-fired units of the Company’s domestic power plants was 94.40% and its weighted average house consumption rate was 4.60%. The average yearly coal consumption rate of the Company’s domestic coal-fired units for the power generated was 290.96 grams/kWh, which was 1.23 grams/kWh lower than that of the same period last year. The Company’s domestic average coal consumption rate for power sold was 308.56 grams/kWh, representing a decrease of 0.86 grams/kWh from that of the same period last year. The Company continued to increase efforts in comprehensive technological renovation for energy saving and emission reduction of its existing units. Also, the Company will gradually upgrade the environment protection facilities of coal-fired generating units, implement the requirements on ultra-low emissions and new energy consumption standards on coal-fired generating plant and improve the performance of the Company in energy conservation and environmental protection, realizing clean and green development. 5. Project Development The construction of power generating projects of the Company progressed smoothly. In 2015, the controlled generating capacity of the newly commissioned coal-fired, gas turbine, wind generating units, hydropower units and photovoltaic generating units of the Company was 2,370 MW, 859 MW, 714 MW, 40 MW and 5 MW, respectively. As of 21 March 2016, the Company’s controlled and equity-based generating capacities were 82,331 MW and 74,399 MW, respectively. — 4 — 6. Capital Operation In November 2015, the Company completed the non-public issuance of a total of 780,000,000 new H Shares at the issue price of HK$7.32 each, with total proceeds of approximately HK$5.71 billion from the issuance. Upon completion of the issuance, the total issued shares of the Company increased from 14,420,383,440 shares to 15,200,383,440 shares, and the total issued H Shares increased from 3,920,383,440 shares to 4,700,383,440 shares. 7. Overseas Business In 2015, Tuas Power Ltd. (“Tuas Power”), a wholly-owned subsidiary of the Company in Singapore, maintained safe and stable operation of the generation units throughout the year. The total market share of Tuas Power in the power generation market for the whole year was 21.7%, representing a decrease of 0.1 percentage point year-on-year. Net loss of such attributable to shareholders of the Company for the year amounted to RMB59 million, mainly attributable to significant decrease in profit margin contribution of electricity sales due to persistently low tariff as a result of ongoing oversupply in the electricity market in Singapore as many generating units were put into operation in recent years In 2015, the Company continued to deliver promising performance in the capital market. The Company received a number of honours and awards, including being named as one of the “Top 100 Listed Companies Most Respected by Investors” by China Association for Public Companies, and awarded the “Golden Ox of Top 100 Listed Companies” by China Securities Journal, the “100 Strong Value Companies Listed on China Main Board” by China Securities Journal and the “Best Listed Company” award of the China Securities Golden Bauhinia Awards. The Company was on the list of “Platts Top 250 Global Energy Listed Companies Award” for seven consecutive years and ranked 44th for the year, with its ranking continuing to move higher. — 5 — PROSPECTS FOR 2016 In 2016, the Company will further enhance its market awareness, reformation awareness, innovation awareness and risk awareness. Under the guidance of the “Thirteenth Five-Year Plan”, more emphasis will be attached to market competition, green development and standardized management, in an effort to constantly improve the profitability, competitive strength and sustainable development capability of the Company. In respect of the power market, the Company will further serve to the market to increase revenue and enhance efficiency, actively take part in market competition and participate in the development of the electricity market. With an aim to increase our market share and equipment operation efficiency, we will strive for a leading position in the region in terms of utilization hours benchmarking. We will strive to achieve a power generation of 315 billion kWh and 3,950 utilization hours in China for the year. Regarding the fuel market, the Company will stick to the market-oriented development, improve the refined management of fuel, and thus further reduce the fuel cost. In respect of the capital market, the Company will make active response to changes in the financial market, expand financing channels, innovate financing products, strengthen internal control over capital and improve capital usage efficiency, continuing to maintain the Company’s leading position in the industry in terms of financing cost. In respect of innovative development, the Company will further facilitate its transformation by pushing forward technological innovation and institutional innovation. — 6 — OPERATING AND FINANCIAL REVIEWS AND PROSPECTS MANAGEMENT’S DISCUSSION AND ANALYSIS (Prepared under International Financial Reporting Standards (“IFRS”) General The principal activities of the Company are investment in and construction, operation and management of power plants. The Company provides consistent and reliable electricity to customers through grid operators where its operating plants are located. The Company is committed to scientific development through increasing economic efficiency, enhancing returns for shareholders, conserving resources and protecting the environment. The Company also attaches importance to social responsibilities and makes active contribution to the building of a harmonious society. Since its incorporation, the Company has continued to expand its operational scale. The Company has been the leader in its industry on competitiveness, resource utilization efficiency and environmental protection. The Company is Asia’s largest listed power producer and China’s most dynamic power generator. Its power generation operations are widely located with coverage in the Northeastern China Grid, the Northern China Grid, the Northwestern China Grid, the Eastern China Grid, the Central China Grid, the Southern China Grid, and the overseas market in Singapore. — 7 — Looking back in 2015, with strong support of its shareholders, the employees of the Company made active and concerted efforts to respond to the changes in power, coal and capital markets by expanding overseas market, improving marketing analysis and enhancing internal management with focus on key operations, thorough planning and sound internal control. These efforts have contributed to growth of the Company in various aspects in 2015. During 2015, the Company maintained its leading position in major technological and economic indices and utilization hours through safe production and active marketing activities. Its fuel management was strengthened, fuel costs were considerably reduced, and financial costs were effectively controlled. Marked improvement was noticeable in the Company’s growth quality because of its active power generation restructuring efforts. The Company has also made new developments in energy saving, ultra-low emission and technological renovation, diligently fulfilling its social responsibilities as a reliable provider of sufficient, stable and environment-friendly power to the society. A. OPERATING RESULTS 1. 2015 operating results In January 2015, the Company completed the acquisition under common control of the subsidiaries of Huaneng Group including Huaneng Hainan Power Inc. (“Hainan Power”), Huaneng Wuhan Power Generation Co., Ltd. (“Wuhan Power”), Ltd., Huaneng Suzhou Thermal Power Co., Ltd. (“Suzhou Thermal Power”), Enshi Qingjiang Dalongtan Hydropower Development Co., Ltd. (“Dalongtan Hydropower”) and Huaneng Hualiangting Hydropower Co., Ltd. (“Hualiangting Hydropower”), and the subsidiaries of HIPDC including Huaneng Chaohu Power Generation Co., Ltd. (“Chaohu Power”), Huaneng Ruijin Power Generation Co., Ltd. (“Ruijin Power”), Huaneng Anyuan Power Generation Co., Ltd. (“Anyuan Power”), Huaneng Jingmen Thermal Power Co., Ltd. (“Jingmen Thermal Power”) and Huaneng Yingcheng Thermal Power Co., Ltd. (“Yingcheng Thermal Power”) (collectively, the “Newly Acquired Entities”). The aforementioned entities were included in the consolidated financial statements. — 8 — The power generation of the Company’s domestic power plants for the year ended 31 December 2015 was listed below (in 100 million kWh): Power Generated Electricity sold Domestic Power Plant Change Change Liaoning Province -3.1% -3.4% Coal-fired -3.5% -3.8% Dalian -7.8% -8.2% Dandong -4.6% -4.6% Yingkou -1.3% -2.0% Yingkou Cogeneration 1.4% 1.4% Wind Power 27.9% 28.4% Wafangdian Wind Power -5.5% -4.5% Changtu Wind Power 54.0% 53.6% Hydropower 28.1% 27.8% Suzihe Hydropower 28.1% 27.8% Inner Mongolia -11.0% -11.0% Wind Power -11.0% -11.0% Huade Wind Power -11.0% -11.0% Hebei Province -2.4% -2.3% Coal-fired -2.5% -2.4% Shang’an -2.5% -2.4% Wind Power 14.0% 14.5% Kangbao Wind Power 14.0% 14.5% Gansu Province -29.5% -29.5% Coal-fired -34.1% -34.1% Pingliang -34.1% -34.1% Wind Power 17.8% 19.8% Jiuquan Wind Power -47.7% -48.6% Jiuquan II Wind Power 1,039.2% 2,057.8% Yumen Wind Power - - Yigang Wind Power - - - — 9 — Power Generated Electricity sold Domestic Power Plant Change Change Beijing -5.0% -5.0% Coal-fired -11.9% -12.8% Beijing Cogeneration (Coal-fired) -11.9% -12.8% Combined Cycle 2.7% 2.7% Beijing Cogeneration (Combined Cycle) 2.7% 2.7% Tianjin 10.4% 14.0% Coal-fired -17.4% -17.4% Yangliuqin -17.4% -17.4% Combined Cycle 1,459.9% - Lingang Combined Cycle 1,459.9% - Shanxi Province 10.5% 6.8% Coal-fired -2.7% -2.9% Yushe 5.4% 5.4% Zuoquan -6.2% -6.5% Combined Cycle - - Dongshan Combined Cycle - - Shandong Province -6.8% -6.9% Coal-fired -6.8% -6.9% Dezhou -6.3% -6.4% Jining -4.0% -3.8% Xindian -4.4% -4.6% Weihai -7.5% -7.4% Rizhao Phase II -9.0% -9.0% Zhanhua Cogeneration -10.2% -10.3% Henan Province -0.8% -2.3% Coal-fired -0.8% -2.3% Qinbei -8.1% -8.5% Luoyang Cogeneration - - — 10 — Power Generated Electricity sold Domestic Power Plant Change Change Jiangsu Province -3.8% -3.7% Coal-fired -6.6% -6.6% Nantong -8.7% -8.5% Nanjing -13.2% -13.3% Taicang -9.8% -10.0% Huaiyin -10.4% -9.9% Jinling (Coal-fired) 1.4% 1.2% *Suzhou Thermal Power -2.1% -3.5% Combined Cycle 31.9% 32.0% Jinling (Combined Cycle) 36.2% 36.3% Jinling Combined Cycle Cogeneration 26.0% 26.0% Wind Power -11.6% -11.5% Qidong Wind Power -10.3% -10.3% Rudong Wind Power -16.3% -15.5% Shanghai -4.4% -4.8% Coal-fired -3.1% -3.4% Shidongkou First -10.7% -10.7% Shidongkou Second 1.2% 0.5% Shidongkou Power 0.4% 0.1% Combined Cycle -15.4% -15.4% Shanghai Combined Cycle -15.4% -15.4% Chongqing -3.6% -1.1% Coal-fired -10.1% -10.2% Luohuang -10.1% -10.2% Combined Cycle 281.1% - Liangjiang Combined Cycle 281.1% - — 11 — Power Generated Electricity sold Domestic Power Plant Change Change Zhejiang Province 10.0% 12.5% Coal-fired 9.6% 11.8% Yuhuan -12.9% -12.8% Changxing 1,014.4% 6,820.9% Combined Cycle 58.1% 151.0% Tongxiang Combined Cycle 58.1% 151.0% Photovoltaic - - Si’an PV - - Hubei Province 26.7% 27.8% Coal-fired 26.5% 27.7% *Wuhan Power 2.7% 2.5% *Jingmen Thermal Power 264.1% 412.5% *Yingcheng Thermal Power - - Wind Power - - Jieshan Wind Power - - Hydropower 3.3% 1.0% Enshi Maweigo Hydropower 50.0% 44.1% *Dalongtan Hydropower -15.8% -16.0% Hunan Province -3.1% -2.9% Coal-fired -8.1% -8.2% Yueyang -8.1% -8.2% Wind Power 1,835.7% 8,673.5% Subaoding Wind Power 1,492.2% 7,206.0% Guidong Wind Power - - Hydropower 17.0% 17.0% Xiangqi Hydropower 17.0% 17.0% — 12 — Power Generated Electricity sold Domestic Power Plant Change Change Jiangxi Province 22.4% 20.1% Coal-fired 21.6% 19.4% Jinggangshan -2.7% -2.8% *Ruijin Power -1.2% -1.2% *Anyuan Power - - Wind Power 8,947.4% 42,249.8% Jianggongling Wind Power 8,947.4% 42,249.8% Anhui Province -13.5% -13.6% Coal-fired -14.1% -14.2% *Chaohu Power -14.1% -14.2% Hydropower 32.9% 32.4% *Hualiangting Hydropower 32.9% 32.4% Fujian Province -21.8% -22.0% Coal-fired -21.8% -22.0% Fuzhou -21.8% -22.0% Guangdong Province -11.3% -11.2% Coal-fired -11.3% -11.2% Shantou Coal-fired -12.5% -12.3% Haimen -37.8% -38.1% Haimen Power 42.6% 42.5% Yunnan Province -40.5% -40.3% Coal-fired -41.9% -41.8% Diandong Energy -32.9% -32.7% Yuwang Energy -56.6% -56.5% Wind Power 568.1% 1,486.5% Fuyuan Wind Power 568.1% 1,486.5% Guizhou Province - - - Panxian Wind Power - - - — 13 — Power Generated Electricity sold Domestic Power Plant Change Change Hainan Province -2.9% -3.1% Coal-fired -2.3% -2.4% *Haikou 9.7% 9.9% *Dongfang -9.9% -10.0% Combined Cycle -9.0% -9.1% *Nanshan Combined Cycle -9.0% -9.1% Wind Power 19.4% 19.7% *Wenchang Wind Power 19.4% 19.7% Hydropower -53.9% -54.4% *Gezhen Hydropower -53.9% -54.4% Total 8.9% 8.8% Note: The power plants marked * are newly acquired plants of the Company in January 2015, the comparison figures thereof are solely for reference purposes. The Company’s growth of power generation within China mainly originated from the capacity contribution from the Newly Acquired Entities and power plants newly put into production. The main reasons for the decrease in some of the Company’s power plants are as follows: firstly, as a result of the slowdown of the economy and the deepening of China’s economic restructuring, the nation-wide electricity consumption in China declined, which led to the decrease of utilization hours. Secondly, the commencement of operations of multiple West-to-East UHV transmission lines has squeezed the generation potential of thermal power generators in the coastal regions in the southeast of China. Thirdly, the lower temperature in summer 2015 resulted in lower electricity demand for cooling, while the heating demand in winter also failed to increase significantly. Fourthly, the commencement of operation of many nuclear power units in Liaoning, Zhejiang, Fujian and other provinces reduced the power output of the thermal power generating units in such regions. For the year ended 31 December 2015, the — 14 — accumulated power generation of Tuas Power Ltd., the Company’s wholly owned subsidiary in Singapore, accounted for a market share of 21.7% in Singapore, representing a decrease of 0.1% compared to the same period last year of 21.8%. In respect of the tariff, the Company’s average tariff for the year ended 31 December 2015 was RMB443.26 per MWh, down by RMB11.69 per MWh from the year ended 31 December 2014. SinoSing Power’s average tariff for 2015 was RMB625.88 per MWh, representing a decrease of 32.02% from the same period last year. In respect of fuel costs, the decrease of coal market price and effective cost control of the Company contributed to reduced fuel costs of the Company. Compared with 2014, the Company’s domestic fuel cost per unit of power sold decreased by 13.68% to RMB173.67 per MWh. Combining the foregoing factors, for the year ended 31 December 2015, the Company registered operating revenue of RMB128.905 billion, representing an increase of 2.79% from RMB125.407 billion of last year, and net profit attributable to equity holders of RMB13.652 billion, representing an increase of 26.91% from RMB10.757 billion of last year. For the year ended 31 December 2015, the profit attributable to equity holders of the Company from domestic operations was RMB13.711 billion, representing an increase of RMB3.082 billion from RMB10.629 billion for the same period last year. The increase was primarily attributable to the decrease of domestic fuel costs and the profits contributed by the Newly Acquired Entities and the operation of new generating units. The loss attributable to equity holders of the Company from its operations in Singapore was RMB59 million. This is because of the continued oversupply in Singapore’s power market as result of commenced operations of many generators during the recent years, which led to a continued reduction of local power tariff and significantly decreased the profit margin per unit of power sold. — 15 — 2. Comparative Analysis of Operating results Operating revenue and tax and levies on operations Operating revenue mainly consists of revenue from electricity sold. For the year ended 31 December 2015, the consolidated operating revenue of the Company and its subsidiaries amounted to RMB128.905 billion, representing an increase of 2.79% from RMB125.407 billion for the year ended 31 December 2014. The operating revenue from domestic operations of the Company increased by RMB7.725 billion over the same period of last year, while the operating revenue from the Newly Acquired Entities and the operation of new generating units was RMB21.228 billion. The operating revenue from operations of the Company in Singapore decreased by RMB4.227 billion over the same period of last year, which was mainly attributable to the continued oversupply in the Singapore’s power market, which has led to continued decline of the profit margin per unit of power sold. Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change Dalian -4.80% Dandong -5.50% Yingkou -5.26% Shang’an -6.43% Yushe -14.41% Dezhou -3.87% Weihai -4.49% Jining -3.92% Xindian -3.62% Nantong -1.15% Nanjing 3.80% — 16 — Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change Huayin 1.75% Taicang -3.66% Jinling (Coal-fired) -5.63% Shidongkou Second -6.21% Shidongkou First -0.62% Shanghai Combined Cycle 8.19% Fuzhou -11.21% Yuhuan -3.35% Jingganshan -5.37% Luohuang -2.81% Yueyang -2.98% Qinbei -7.76% Shantou Coal-fired -6.03% Pingliang -19.59% Rizhao II -4.36% Haimen -3.94% Yingkou Cogeneration -8.56% Beijing Cogeneration (Coal-fired) -6.61% Beijing Cogeneration (Combined Cycle) 8.79% Yangliuqing Cogeneration -4.08% Qidong Wind Power 0.15% Shidongkou Generation -5.00% Huade Wind Power 0.00% Zhanhua Cogeneration -2.31% Diandong Energy 8.46% Yuwang Energy 37.74% Wafangdian Wind Power -1.90% Xiangqi Hydropower 0.00% Zuoquan -12.76% — 17 — Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change Jiuquan Wind Power -9.12% Yumen Wind Power -9.33% Enshi Maweigou Hydropower 3.46% Kangbao Wind Power -0.13% Suzihe Hydropower -0.01% Changtu Wind Power -1.97% Jinling (Combined Cycle) -8.34% Jinling (Combined Cycle Cogeneration) -18.92% Rudong Wind Power 0.00% Changxing 13.20% Lingang Combined Cycle - N/A Tongxiang Combined Cycle -1.56% Haimen Power 1.23% Liangjiang Combined Cycle - N/A Subaoding Wind Power 23.83% Fuyuan Wind Power -1.54% Jianggongling Wind Power 0.00% Jiuquan II -7.82% Si’an PV - N/A *Haikou -3.47% *Dongfang -4.59% *Nanshan Combined Cycle 43.08% *Gezhen Hydropower 1.82% *Wenchang Wind Power -7.71% *Jingmen Thermal Power 2.75% *Yingcheng Thermal Power - N/A *Suzhou Thermal Power -3.79% *Chaohu Power -0.76% *Hualiangting Hydropower 13.27% *Wuhan Power -5.74% — 18 — Average tariff rate (VAT inclusive) (RMB/MWh) Power plant Change *Dalongtan Hydropower 2.16% *Ruijin Power -5.43% *Anyuan Power - N/A Luoyang Cogeneration - N/A Jieshan Wind Power - N/A Guidong Wind Power - N/A Dongshan Combined Cycle - N/A Domestic total -2.57% SinoSing Power -32.02% Note 1: The power plants marked * are Newly Acquired Entities of the Company in January 2015, the comparison figures thereof are solely for reference purposes. Note 2: The tariff of Shanghai Combined Cycle and Tongxiang Combined Cycle consists of on-grid settlement price and capacity subsidy income. Tax and levies on operations mainly consist of surcharges of value-added tax. According to relevant administrative regulations, these surcharges include City Construction Tax and Education Surcharges calculated at prescribed percentages on the amounts of the value-added tax paid. For the year ended 31 December 2015, the tax and levies on operations of the Company and its subsidiaries were RMB1.158 billion, representing an increase of RMB226 million from RMB932 million for the same period of last year, of which the tax and levies on operations attributable to the Newly Acquired Entities and new generating units accounted for RMB136 million. Operating expenses For the year ended 31 December 2015, the total operating expenses of the Company and its subsidiaries was RMB98.604 billion, representing a decrease of 0.60% from the same period last year. The operating — 19 — expenses in domestic operations of the Company increased by RMB3.08 billion, or 3.61%, from the same period last year, of which the Newly Acquired Entities and the new generating units accounted for RMB15.349 billion; the costs attributable to the existing entities decreased by RMB12.269 billion, which was primarily attributable to the decreased fuel costs for domestic operations in China. The operating expenses from the operations in Singapore decreased by RMB3.676 billion, or 26.45%, from the same period last year, which was mainly due to the decline of fuel costs resulting from decreased natural gas price. Fuel costs Fuel costs represented the largest portion of the operating expenses for the Company and its subsidiaries. For the year ended 31 December 2015, fuel costs of the Company and its subsidiaries decreased by 8.52% to RMB59.242 billion from the RMB64.763 billion for the year ended 31 December 2014. The fuel costs from domestic operations of the Company and its subsidiaries decreased by RMB3.394 billion, which was primarily attributable to the decreased coal price in the domestic market together with the expansion of the Company. The fuel costs of the Newly Acquired Entities and new generating units were RMB9.855 billion and the fuel costs of the existing generating units decreased by RMB13.249 billion from same period last year. Fuel costs in Singapore decreased by RMB2.126 billion from the same period last year, mainly due to the decline of fuel costs resulting from decreased natural gas price. For the year ended 31 December 2015, the average price (excluding tax) of natural fuel coal consumed of the Company and its domestic subsidiaries was RMB366.30 per ton, representing a 15.77% decrease from the RMB434.88 per ton for the year ended 31 December 2014. The fuel cost per unit of power sold by the Company’s coal-fired power plants in China decreased by 13.68% to RMB173.67/MWh from RMB201.19/MWh in 2014. — 20 — Maintenance For the year ended 31 December 2015, the maintenance expenses of the Company and its subsidiaries amounted to RMB4.556 billion, representing an increase of RMB826 million from RMB3.730 billion for the year ended 31 December 2014. The maintenance expenses of domestic operations increased by RMB792 million compared to the same period last year. The maintenance expenses of operations in Singapore increased by RMB34 million compared to the same period last year. Depreciation For the year ended 31 December 2015, depreciation expenses of the Company and its subsidiaries increased by 23.74% to RMB14.412 billion, compared to RMB11.647 billion in the year ended 31 December 2014; the increase was mainly due to the expansion of the Company’s operations. The depreciation expenses of domestic operations increased by RMB2.81 billion compared to the same period last year, of which the Newly Acquired Entities and new generating units accounted for RMB2.637 billion. The depreciation expenses of the operations in Singapore decreased by RMB44 million compared to the same period last year. Labor Labor costs consist of salaries to employees and contributions payable for employees’ housing funds, medical insurance, pension and unemployment insurance, as well as training costs. For the year ended 31 December 2015, the labor costs of the Company and its subsidiaries amounted to RMB7.752 billion, representing an increase of RMB1.492 billion from RMB6.260 billion for the year ended 31 December 2014. This is mainly attributable to labor cost of the Newly Acquired Entities and new generating units, and increase of the salaries linked to the performance of the Company. The labor costs of the Newly Acquired Entities and new generating units were RMB1.242 billion. Labor costs for Singapore operations decreased by RMB10 million compared to the same period last year. — 21 — Other operating expenses (including electricity power purchase costs and service fees paid to HIPDC) Other operating expenses include environmental protection expenses, land fee, insurance premiums, office expenses, amortization, Tuas Power’s electricity power purchase costs, impairment losses, government subsidies and net losses on disposal of properties, plant and equipment. For the year ended 31 December 2015, other operating expenses (including electricity power purchase costs and service fees paid to HIPDC) of the Company and its subsidiaries was RMB12.642 billion, representing a decrease of RMB158 million from RMB12.800 billion for the year ended 31 December 2014. The other operating expenses from the domestic operations of the Company and its subsidiaries increased by RMB1.371 billion, of which RMB876 million was from Newly Acquired Entities and new generating units; the other operating expenses of the existing entities increased by RMB495 million compared to the same period last year. The impairment loss increased RMB968 million compared to the same period last year, mainly consisting of the impairment loss of goodwill, property, plant and equipment and mining rights of Diandong Energy, Yuwang Energy, Pingliang and other entities; the costs of entrusted power generation of certain subsidiaries decreased by RMB114 million; expenses for non-maintenance materials decreased by RMB90 million, pollutants discharge fees decreased by RMB86 million and water-resources fees decreased by RMB53 million compared to the same period last year. Other operating expenses of the operations in Singapore decreased by RMB1.53 billion compared to the same period last year. The electricity purchase cost decreased by RMB1.474 billion compared to the same period last year, which was mainly due to the decrease in purchase volume and price of electricity in retail business. — 22 — Financial expenses Financial expenses consist of interest expense, bank charges and net exchange differences. Interest expenses For the year ended 31 December 2015, the interest expenses of the Company and its subsidiaries were RMB7.946 billion, representing an increase of 1.68% from RMB7.814 billion for the year ended 31 December 2014. The interest expenses from domestic operations of the Company and its subsidiaries increased by RMB106 million. The interest expenses from the Newly Acquired Entities and new generating units were RMB1.384 billion and those incurred by the existing entities in China decreased by RMB1.278 billion. The interest expenses of Singapore operations increased by RMB26 million compared to the same period last year. Net Exchange differences and bank charges For the year ended 31 December 2015, the Company and its subsidiaries recognised a net loss of RMB24 million in net exchange gains and bank charges, representing a net loss increase of RMB15 million compared with the net loss of RMB9 million for the year ended 31 December 2014, mainly because of the decrease of exchange gain resulting from weaken exchange rate between RMB and U.S. dollar for domestic operations. The operations in Singapore recognised net gains of RMB170 million from net exchange difference and bank charges, representing a net gain increase of RMB120 million from the net gain of RMB50 million in the last year, mainly due to the strengthen exchange rate between U.S. dollar and Singapore dollar. — 23 — Share of profits less losses of associates and joint ventures For the year ended 31 December 2015, the share of profits less losses of associates and joint ventures was RMB1.526 billion, representing an increase of RMB210 million from RMB1.316 billion for the year ended 31 December 2014, mainly due to increased profit of associates and joint ventures. Income tax expenses For the year ended 31 December 2015, the Company and its subsidiaries recognised income tax expense of RMB5.699 billion, representing an increase of RMB212 million from RMB5.487 billion for the year ended 31 December 2014. The income tax expense for the domestic operations increased by RMB476 million, primarily attributable to the increase of pre-tax profit. The income tax expenses of the operations in Singapore decreased by RMB264 million, mainly attributable to RMB204 million of income tax credit granted by Singapore government in the current period. Net profit, profit attributable to equity holders of the Company and non-controlling interests For the year ended 31 December 2015, the Company and its subsidiaries achieved a net profit of RMB17.259 billion, representing an increase of RMB3.697 billion, or 27.26%, from RMB13.562 billion for the year ended 31 December 2014; the net profit attributable to equity holders of the Company was RMB13.652 billion, representing an increase of RMB2.895 billion from RMB10.757 billion for the year ended 31 December 2014. The net profit attributable to equity holders of the Company from domestic operations increased by RMB3.082 billion, mainly contributable to the decrease of domestic fuel cost and profits contributed by the Newly Acquired Entities and new generating units. The loss attributable to equity holders of the Company from operations — 24 — in Singapore was RMB59 million. This is mainly because of the continued oversupply in Singapore’s power and natural gas generation market as result of commenced operations of many generators during the recent years, which led to a continued reduction of local power tariff and significantly decreased profitability of the Company’s operations in Singapore. The profit attributable to non-controlling interests of the Company increased to RMB3.607 billion in 2015 from RMB2.805 billion in 2014, mainly attributable to the increased profit of the non-wholly owned subsidiaries. Comparison of financial positions Comparison of asset items As of 31 December 2015, consolidated total assets of the Company and its subsidiaries were RMB308.866 billion, representing an increase of 12.24% from RMB275.172 billion as of 31 December 2014; total assets of the domestic operations increased by RMB34.975 billion to RMB281.245 billion, including a net increase of RMB38.765 billion in non-current assets, which was mainly attributable to the consolidation of the Newly Acquired Entities and the capital expenditure on construction projects. As of 31 December 2015, total assets of the operations in Singapore were RMB27.622 billion, representing a decrease of RMB1.280 billion from the same period last year. Non-current assets decreased by 3.16% to RMB23.606 billion, primarily attributable to depreciation of property, plant and equipment. Current assets decreased by 11.26% to RMB4.016 billion, mainly attributable to the decrease in cash and cash equivalents and accounts receivable resulting from revenue decline. — 25 — Comparison of liability items As of 31 December 2015, consolidated total liabilities of the Company and its subsidiaries were RMB207.173 billion, representing an increase of 8.82% from RMB190.389 billion as of 31 December 2014, of which RMB20.884 billion from the Newly Acquired Entities. As of 31 December 2015, interest-bearing debts of the Company and its subsidiaries totaled RMB171.775 billion. The interest-bearing debts consist of long-term loans (including those maturing within a year), long-term bonds (including those maturing within a year), short-term loans, short-term bonds payable and financial leases payable. The interest-bearing debts denominated in foreign currencies other than functional currency amounted to RMB3.566 billion. As of 31 December 2015, the total liabilities of the operations in Singapore were RMB15.853 billion, representing a decrease of 6.64% from RMB16.980 billion as of 31 December 2014, mainly attributable to decrease in long-term loans. Comparison of equity items Excluding the impact of profit and profit appropriations, total equity attributable to equity holders of the Company increased as of 31 December 2015, including increase of RMB4.684 billion from new share issuance, increase of post-tax impact of RMB1.237 billion from increased fair value of available-for-sale financial asset, decrease of RMB133 million from foreign currency translation, and increase of RMB2.899 billion from non-controlling interests. — 26 — Major financial position ratios Current ratio Quick ratio Ratio of liability to shareholders’ equity Multiples of interest earned Formula of the financial ratios: Current ratio balance of current assets as of the year end balance of current liabilities as of the year end Quick ratio
